DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed December 18, 2020.  Currently, claims 1, 7, 15, 17-27 are pending.  All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 

Any objections and rejections not reiterated below are hereby withdrawn.
Applicant’s statement under 102(b(2)(c ) overcomes the Jung rejection of record.  
	
Priority
This application claims priority to:

    PNG
    media_image1.png
    172
    684
    media_image1.png
    Greyscale

On February 12, 2018 applicant filed a request for a corrected filing receipt which added the 371 PCT and the 62/134,437 provisional.  A corrected filing receipt was acknowledged on February 14, 2018.     
on March 27, 2019 was not entered because the required reference was not timely filed within the time period set forth in 37 CFR 1.78. If the application is an application filed under 35 U.S.C. 111(a), the reference to the prior application must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a nonprovisional application entering the national stage from an international application under 35 U.S.C. 371, the reference to the prior application must be made during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. If the application was filed before September 16, 2012, the reference must be included in the first sentence(s) of the specification following the title or in an application data sheet; if the application was filed on or after September 16, 2012, the specific reference must be included in an application data sheet. For benefit claims under 35 U.S.C. 120, 121, 365(c) or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications. See 37 CFR 1.78(a) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). 
If applicant desires the benefit under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c) based upon a previously filed application, applicant must file a petition for an unintentionally delayed benefit claim under 37 CFR 1.78(c) for benefit claims under 35 U.S.C. 119(e) or under 37 CFR 1.78(e) for benefit claims under 35 U.S.C. 120, 121, 


Claims 5-9, 13-14 are not supported in the 371 of PCT/US2016/022532, filed March 16, 2016.  These claims were first disclosed in the 15/553,246 application filed August 24, 2017 and thus are entitled to this priority date.  
If applicant believes these claims are entitled to an earlier priority date, Applicant is requested to provide a table that lists the limitations of the claims and the citation in the priority document for clarity.  


Drawings
The drawings are acceptable. 


Maintained Rejections
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 15, 18-25, 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al. (US 8,420,400, April 16, 2013) in view of Lewington et al. (US 8,138,909, March 20, 2012) in further view of Pancaldi et al. (US 2008/0124731, May 29, 2008).

 PCR)(limitations of Claim 11 and 12). Hayward teaches the nucleic acid concentrations may vary from pico grams (1 x 10'12 gram) to micro grams (1x10-9 gram)(col 10, lines 45-47)(limitations of Claim 21). Hayward also teaches the DNA may be between 100 to about 10 kil bases or more usually about 500 bases to about 6kb (col. 10, lines 15-18)(limitations of Claim 14). Hayward teaches the DNA may be combined with a sucrose powder (i.e. sugar)(col. 10, lines 32-35)(limitations of Claim 16).  Hayward teaches preparation of the table “may” require solvent treatment prior to removing a sample for verification.   Preparation of the pill may also occur without further purification, but usually, some extraction, isolation or purification of the nucleic acid tag obtained in the sample is required.  

	Hayward does not teach using in –field detection devices using isothermal amplification reactions.  
However, Lewington et al teaches portable detection systems that allow analysis by PCR in a remove portable manner (see abstract). Lewington teaches portable detection units are becoming very useful in society and allow quick identification of agents (see col. 1). Lewington teaches portable detection units may perform PCR analysis. Lewington teaches PCR procedures involve three steps. These steps do not include extraction or purification. 
Lewington teaches portable detection units, such as PCR units that can be used easily and effectively by field personnel with little training (col. 1, lines 45-49). The identification device of Lewington may simply identify the reagents or the quantity of reagents, so the portable detection unit can make the appropriate analysis and properly analyze results (col. 2, lines 10-15). The portable device may run analyses and then await the results of the assays as provided on a display of the portable detection unit (col. 4, lines 6-10). This requires no additional input from the user. The output is displayed. Lewington specifically teaches the user does not need to provide any input to the Bioseeq other than the sample to be tested (col. 5, lines 15-20). The analysis may communicate the data to memory and to the portable detection unit or remote server (col. 6-7). The remote server provides updated parameter information to the portable detection unit (col. 2, lines 47-49) and maintains data specific to a reaction (col. 9, lines 16-18).  Lewington teaches the portable detection unit performs an assay, communicates with a remote server to evaluate the results and make a determination (col. 12, lines 42-45, lines 60-63).  Lewington summaries that in one embodiment, all the user has to do it collect the sample, put the consumable into the bay of the detection unit and allow the portable detection unit to automatically detect and perform an assay. Once the assay is run the results of the assay may be stored on the chip or displayed (col. 8-9). Thus, the 
	Further, Pancaldi teaches methods for detecting tracer DNA sequences in meat products.  Pancaldi teaches the tracer can be applied externally to the product or inserted in the product in minimal quantities (para 28).  Pancaldi teaches the item to be tagged may be solid, liquid or powder (para 71).  Pancaldi taches the DNA may be detected using PCR, Rolling Circle, PCR, Isothermal Amplification technology, LAMP, etc (para 31).  Pancaldi teaches the tracer can be applied to the product itself or admixed with edible inks or integrated in the product during the procedure of the preparation of the product (para 30).  The background of Pancaldi also discusses WO200/44891 that discloses an ink comprising DNA fragments amplified with primers comprising labelling groups in order to identify products labelled or colored with the ink (para 5).  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have detected the nucleic acid tags of Hayward using in field detection systems, as taught by Lewington. Lewington teaches sample may be inputted into an infield device, analyzed, results communicated to a remote server, remote server can evaluate the result of the assay and transmit results to the infield device.  Thus, the ordinary artisan would have been motivated to have obtained the sequence data from the pharmaceutical requiring authentication, as taught by Hayward, on an infield device, as taught by Lewington. Lewington teaches numerous express benefits of the in-field detection instruments which include they may be portable and allow for immediate detection rather than sending samples back to a laboratory. Lewington teaches portable detection units are very useful in society. This eliminates a set of extraction which requires additional time and reagents.  The ordinary artisan would have been motivated to have communicated the sequence results via a remote server to compare the sequence to a database for authentication.  The remote server would provide data specific for authentication of sequence and the data could be updated regularly with the nucleic acid taggants.  The results of the authentication would then be transmitted to the infield device for rapid results.    
Further, Pancaldi teaches DNA taggants and tracers for detecting counterfeit items with the isothermal methods.  Pancaldi lists the wide range of PCR and isothermal methods in a list of equivalents.  Thus, the skilled artisan would have recognized the substitution of one DNA detection method for another DNA detection 
The ordinary artisan would have been motivated to had performed in-field detection for rapid local detection.
Response to Arguments
	The response traverses the rejection.  The response asserts the claims have been amended to require additional limitations for the in-field nucleic acid detection device.  The response argues that Lewington does not teach a method of authenticating a pharmaceutical product based on the comparison of detection data obtained by an infield detection device with profile information stored on a remote server and communicating the results to the infield device.  
	This argument has been considered but is not persuasive. Hayward teaches obtaining samples from pharmaceutical products, performing DNA analysis and comparing the results to known or reference DNA sequences to make an authentication determination (see col 17, lines 30-35 and Figures 1 -2). Hayward teaches performing a comparison to make an authentication determination. Specifically, Hayward teaches that the analysis of the pill are reviewed to determine if the specific nucleic acid taggant was detected in the sample (page 13, lines 7-10).  Thus, once a nucleic acid sequence is detected, the sequence is compared to known or reference sequences to make an authentication determination.  
Further Lewington teaches using infield detection devices that are configured to communicate with remote servers to make analysis determinations with the processed information. The identification device of Lewington may simply identify the reagents or 
	Thus, it would have been obvious to have automated and designed an infield detection instrument for the authentication method of Hayward using the guidance provided by Lewington. The ordinary artisan would have been motivated to have obtained the sequence data from the pharmaceutical requiring authentication, as taught by Hayward, on an infield device, as taught by Lewington because Lewington teaches infield devices may be simplistic and may be used on site.  The ordinary artisan would have been motivated to have communicated the sequence results via a remote server to compare the sequence to a database for authentication.  The remote server would provide data specific for authentication of sequence and the data could be updated regularly with the nucleic acid taggants.  The results of the authentication would then be transmitted to the infield device for rapid results.    Thus for the reasons above and those already of record, the rejection is maintained.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al. (US 8,420,400, April 16, 2013) in view of Lewington et al. (US 8,138,909, .
Neither Hayward, Lewington nor Pancaldi specifically teach an enteric coating to delay release of an active pharmaceutical ingredient.
However, Mercolino teaches product authentication. Mercolino teaches methods for authenticating products including coating of a tablet (col. 15, lines 63-65). Mercolino teaches the coating of a table may be an enteric coating (col. 15, lines 63-65)(limitations of Claim 17). Example 3 is directed to authenticating solid formulations using fluorescent microparticles applied to the product surface (col. 26). Example 3 teaches associating fluorescent microparticle entities with a pharmaceutical product by application of a coating to the surface of an insoluble tablet formation (col. 26, lines 25-30). Mercolino teaches sugar coating of tablets and application of microbeads was performed in a pan coater (col. 26, lines 38-40)(limitations of Claim 16). Mercolino teaches the microparticles were detected (col. 27).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have coated the tablets or capsules with an enteric coating. Prior to the invention, the use of enteric coatings was well established in the tablet and capsule art to delay the release of the active ingredients. The ordinary artisan would have been motivated to had designed tablets and capsules as known in the art. Thus, adding an enteric coating with the nucleic acid tags of Hayward would have been obvious to design a product with delayed release.
Response to Arguments


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al. (US 8,420,400, April 16, 2013) in view of Lewington et al. (US 8,138,909, March 20, 2012) in further view of Pancaldi et al. (US 2008/0124731, May 29, 2008) and further in view of Jung et al (US 2014/0099643, April 10, 2014).  
Neither Hayward, Lewington nor Pancaldi specifically teach a detectable DNA marker and PEG added to pharmaceutical grade ink to form a DNA tagged ink.  
However, Jung teaches use of perturbants to facilitate incorporation and recovery of taggants from polymerized coatings.   Jung teaches DNA taggant at 5ng/ml final concentration is added to 10g PEG.  The mixtures is applied to a surface and allowed to cure.  The DNA taggant is then sampled with a swab without disturbing the appearance and authenticated by PCR based analysis.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included PEG in the DNA taggant. Prior to the invention, the use of PEG was known as a solution enhancer for DNA taggants.   The ordinary artisan would have been motivated to had added PEG to the DNA taggant as known in the art. 
Response to Arguments
	The response does not appear to argue the instant rejection.   Thus for the reasons above and those already of record, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 19-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6, 10-13, 15-19 of copending Application No, 15/553,246 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by or would have been obvious over, the reference claim(s).  See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

	Claim 1 of ‘246 provides:
    A method for authenticating an active pharmaceutical ingredient, the method comprising: providing an active pharmaceutical ingredient or an active pharmaceutical ingredient component;
adding a nucleic acid marker having a nucleic acid marker sequence, to the active pharmaceutical ingredient or the active pharmaceutical ingredient component to produce a nucleic acid-marked active pharmaceutical ingredient or a nucleic acid-marked active pharmaceutical ingredient component;
incorporating at least a portion of the nucleic acid-marked active pharmaceutical ingredient or the nucleic acid-marked active pharmaceutical ingredient component into a pharmaceutical product;
obtaining a sample from the pharmaceutical product;
subjecting the sample of the pharmaceutical product to an amplification reaction to produce one or more amplification products characteristic of the marker nucleic acid; and
thereby authenticating the pharmaceutical product as being a pharmaceutical product manufactured from the nucleic acid-marked active pharmaceutical ingredient or the nucleic acid-marked active pharmaceutical ingredient component.
 
While the instant claims are directed to a coating, the coating is encompassed by the adding a nucleic acid marked ingredient to a pharmaceutical product.  
Response to Arguments



Conclusion
No claims allowable over the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 6, 2021